UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-1630



EARL BELIN,

                                              Plaintiff - Appellant,

          versus


B. MCCUTHEON, individually and in his capacity
as deputy sheriff of Florence County,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(CA-01-4336-4-25)


Submitted:    March 26, 2004                 Decided:   June 14, 2004


Before NIEMEYER, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


R. Edward Hemingway, THE HEMINGWAY LAW FIRM, P.A., Columbia, South
Carolina, for Appellant.    Robert Thomas King, WILLCOX, BUYCK &
WILLIAMS, P.A., Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Earl Belin appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.    We

have reviewed the record and the district court’s opinion and find

no reversible error.     Accordingly, we affirm on the reasoning of

the district court.    See Belin v. McCutheon, No. CA-01-4336-4-25

(D.S.C. May 16, 2003).    Appellee’s motion to dismiss the appeal is

denied. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                                - 2 -